DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 12/9/21.
Claims 12-14, 16-23, and 30-33 are pending in this action.  Claims 1-4 and 5-11, 15, 24-29 were previously cancelled.  Claims 12-14, 16-23, and 30-33 have been rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/9/21 has been entered.  
Allowability Withdrawn
The indicated allowability of claims 12-14, 16-23, and 30-33 (in view of amendments made in an Examiner Interview/Amendment) are withdrawn in view of the newly discovered reference to Phillips (US 4, 024,120) in the newly submitted IDS dated 12/9/21 .  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Phillips (US 4,024, 120).
Regarding Claim 33:  Phillips discloses a corn gluten material obtained from a crude corn gluten material [abstract].  Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 32 has been considered regarding its disclosure of corn gluten.
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13, 16-23, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 4,024, 120)) in view of Bole (USPN 2,124,284). 
 Regarding Claims 12, 17-23, and 33:  Phillips discloses a method of providing a crude corn gluten material [abstract].  Phillips discloses treating the corn gluten by washing it with a solvent containing water and 70 to 100% ethyl acetate; separating the gluten from the solvent; 
Phillips does not disclose that the corn gluten is destarched.
	Bole discloses the removal/separation of starch from corn gluten because it is desirable to recover the starch and to increase the protein content of the gluten which should be as free of starch as possible (page 1, column 1, lines 11-25). 
	Both Phillips and Bole teach corn gluten material.  It would have been obvious to provide and use a destarched corn gluten material in the method of Phillips, wherein a purified zein product is produced, because Bole teaches that the removal of starch from corn gluten increases the protein content of the gluten. Therefore, a destarched corn gluten material would have been expected to have a higher protein content that would have been useful for extracting zein (corn protein) according to the process of Phillips. 
Regarding the amount of corn protein on a dry basis, although Phillips fails to expressly recite the amounts (at least 85 wt% and 87-98 wt%) as recited in claims 12 and 17, since the stated of the corn gluten was modified to the recited destarched form it would have been obvious that the protein content would have been higher in the absence of additional starch. As a result, the claimed corn protein concentrations are merely an obvious variation of what is suggested by the prior art. 
Regarding the soluble carbohydrate concentration ranging from 40 g/kg or less or 25 g/kg or less as recited in claims 12 (b) iv. and 20 it would have been obvious that modified Phillips would have contained a lower amount of carbohydrate since the form of the corn gluten was modified to recite destarched corn gluten.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
	Regarding claim 13, Phillips as modified by Bole teaches the method of producing a (purified zein) corn protein isolate from destarched corn gluten meal as recited above with respect to claim 12. Given that Bole teaches and provides motivation for the complete removal of solids and starch from corn gluten (page 1, column 1, lines 26-30) so that a destarched corn gluten material that is as free of starch as possible is used in the method of Phillips the amount of residual insoluble starch solids on a dry basis in the destarched corn gluten material is expected to be extremely low. This is because most, if not all, of the starch has been removed from the destarched corn gluten material. 
	Regarding claim 16, Phillips as modified by Bole teaches the method of producing a corn gluten protein isolate from destarched corn gluten meal, wherein the (destarched) corn gluten meal is washed with ethyl acetate as recited above with respect to claim 12. Phillips discloses that the starting gluten material can have a water content of about 70% and that to the 100 pounds of corn 
	Although the modified Phillips discloses about 70% water it would have been obvious to modify the level of water content in the corn gluten since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
	Regarding claim 30, Phillips as modified by Bole discloses the method of producing a corn protein isolate as recited above with respect to claim 12. 
Bole also teaches that ordinarily corn gluten material contains about 50% insoluble protein and from 35 to 40% starch, the rest being fat, sugar and other impurities (page 1, column 1, lines 11-16). Given that Phillips as modified by Bole discloses a process that extracts zein from destarched corn gluten meal in order to produce a purified product, wherein the process of Phillips is the same as the claimed treatment process which separates a protein-enriched stream from non-protein components, the treatment process of the modified Phillips would have also been expected to remove the non-protein components such as fats, sugars, and other impurities from the destarched corn gluten material as claimed. 
Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 4,024, 120) and Bole (USPN 2,124,284) as applied to claim 12 above and in further view of Swallen (USPN 2,105,760).
Regarding Claim 14:  Phillips discloses ethanol and isopropanol as useable solvents as amounts from 0 to 15% but does not disclose them as the organic solvents.
Swallen discloses adding aqueous ethyl alcohol of 93% concentration by volume to ground gluten meal in a suitable vessel, agitating gently during the desired extraction period, decanting, and 
At the time of the invention it would have been obvious to modify the method of Phillips to substitute the solvent of Swallen since the ethyl alcohol of Swallen is able to extract and produce an isolated corn protein. 
Regarding Claim 31: Phillips as modified by Bole discloses as discussed above in claim 12.  Phillips does not disclose that the treatment is performed 3 times.
Swallen discloses washing the residue with ethyl alcohol 3 times after the initial extraction, that in commercial operations the washing solutions can be used for preliminary extraction, as well as that the washing (i.e. addition of aqueous ethyl alcohol) and decanting can be repeated until the desired extract is obtained (page 1, column 2, lines 1-6 and 44-46; page 2, column 1, lines 1-4).
 It would have been obvious to modify the method of Phillips to carry out the treatment a minimum of three times as in Swallen to attain the desired protein content and removal of undesirable components.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 4,024,120) in view of Bole (USPN 2,124,284) as applied to claim 12, and in further view of Swallen et al. (USPN 2,227,605).
Regarding claim 32, Phillips as modified by Bole teaches the method of producing a corn protein isolate by treating (destarched) corn gluten material by the process of washing with aqueous ethyl alcohol and then separating the protein-enriched stream (extract) from the non-protein components via decanting as recited above with respect to claim 12. Phillips also discloses that the process could be carried out according to a countercurrent multistage method [col. 3, lines 16-27]. 

	Swallen et al. teaches an apparatus for extracting zein (the alcohol soluble constituent of corn protein) from gluten meal, wherein corn gluten meal is mixed with an alcohol solvent and wherein the mixture is allowed to overflow into a series of settling vessels for the solvent through which the meal is moved by a series of conveyors (column 1, lines 4-10 and 47-55; column 2, lines 7-12; claims). 
	Both Phillips and Swallen et al. teach methods of extracting zein or corn protein with an alcohol solvent, wherein a countercurrent principle can be employed. It would have been obvious to use the apparatus of Swallen et al. which comprises a series of overflow settling vessels and a conveyor to carry out the method of the modified Phillips, because Swallen et al. disclose that this was a suitable system for extracting zein or corn protein at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Felicia C Turner/Primary Examiner, Art Unit 1793